Citation Nr: 1455509	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  12-11 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), evaluated as 30 percent disabling prior to July 27, 2010, and evaluated as 70 percent disabling thereafter.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU), due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse



ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2000 to May 2005.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In October 2014, the Veteran testified before the undersigned Veterans' Law Judge (VLJ) via videoconference.  A copy of the hearing transcript is of record and has been reviewed.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU is part and parcel of the claim for benefits for the underlying disability.  Id.  As will be discussed in greater detail below, during the pendency of the appeal for an increased rating for PTSD, the matter of unemployability has been raised by the record.  The TDIU claim has been recognized as part and parcel of the increased rating appeal and is before the Board.

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.

The issue of entitlement to an increased rating for PTSD, currently evaluated as 70 percent disabling, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected disabilities preclude him from securing and maintaining all forms of substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.1, 4.16, 4.19 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Given the favorable disposition of the claim of entitlement to a TDIU, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished.




II.  TDIU Claim

The Veteran asserts that he is unable to obtain and retain employment because of his service-connected disabilities.

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2014).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.34 (2014).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2014). 

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2014).

While the regulations do not provide a definition of "substantially gainful employment," the VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income..."

In this case, the Veteran is service connected for PTSD, depressive disorder not otherwise specified, and alcohol abuse (70 percent), tension headaches (30 percent), tinnitus associated with traumatic brain injury (TBI) (10 percent), and noncompensable ratings for residual shell fragment wounds, bilateral legs, burn scar, right ankle, and TBI, for a total disability rating of 80 percent.

The question that remains, however, is whether his service-connected disabilities precludes him from obtaining or engaging in substantially gainful employment.  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2014); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

At his October 2014 travel board hearing, the Veteran's spouse testified that in May 2014, the Veteran had some kind of PTSD episode at work.  The Veteran was escorted to the emergency room at work, and was eventually escorted by security from the premises.  Subsequently, a May 2014 letter informed the Veteran that as a result of the incident, he was placed on administrative leave, and a follow-up letter in June 2014 informed the Veteran that he was being removed from his employment.

In an October 2014 psychiatry note, Dr. B. M. W., the Veteran's VA psychiatrist, wrote that the Veteran had been under his care since April 2013.  He wrote that in his professional opinion, the Veteran was no longer able to function in his job.  Additionally, he felt that the Veteran would not be able to function to a satisfactory level at any similar job given the Veteran's current and reasonably anticipated psychiatric symptom burdens.  The psychiatrist's rationale was that the Veteran had been, and was currently, experiencing multiple mental health issues to include heightened symptoms of PTSD with bipolar mixed mania; psychotic symptoms to include paranoid delusions; agitation, aggression, and impulsivity and irritability limiting his ability to interact or function in most social contexts and rendering the Veteran a potential danger to himself or others.  

Additionally, Dr. B. M. W. wrote that the Veteran experienced low motivation, dulled cognition, apathy, impaired focus and concentration, fatigue, and hyper-somnolence.  Dr. B. M. W. wrote that the above symptoms clearly and directly impact upon the Veteran's ability to perform the requirements of his job, or any similar types of positions.  He wrote that the Veteran's severe psychiatric conditions are incompatible for continuation in such an occupational position, or any similar position, and by definition are lifelong diagnoses/conditions that will last longer than 12 months, and are in all medical probability, permanently functionally impairing and debilitating psychiatric conditions.  The Board finds this opinion to be factually accurate, fully articulated; it also contains sound reasoning.  The VA psychiatrist treated the Veteran for over a year and his opinion was based on a sound rationale.  A medical opinion that is factually accurate, fully articulated, and based on sound reasoning carries significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In light of the above analysis, the Board assumes that it is at least as likely as not that the Veteran's service-connected PTSD preclude him from obtaining and maintaining all forms of substantially gainful employment.  As such, the entitlement to a TDIU is warranted.




ORDER

Entitlement to a TDIU is granted, subject to the regulations governing the award of monetary benefits.


REMAND

In his October 2014 videoconference hearing, the Veteran testified that he had no relationship with his extended family.  His brother lived less than two miles away from him, but he never saw him or his children.  He testified that his sister-in-law was "completely scared, terrified" of him.  The Veteran's spouse testified how in May 2014, the Veteran had a PTSD episode at work and had to be escorted first to the emergency room at the Veteran's work, and then out of the office.  Subsequently, the Veteran was sent a letter saying his job had been terminated.  The Veteran testified that his condition had "really escalated quite a bit."  The Veteran's last examination to evaluate his PTSD was in May 2011.  Given the gap in time since the last examination, the Board finds that this matter should be remanded to afford the Veteran an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent, and severity of his PTSD.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

Accordingly, the case is REMANDED for the following actions:

1. Obtain copies of the complete updated VA clinical records of all evaluations and treatment the Veteran received for his service-connected PTSD.  All requests for records and responses must be associated with the claims folder.

2. After the above has been completed, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and severity of his service-connected PTSD.  The entire claims folder including this remand should be made available to and reviewed by the examiner.  All necessary tests should be performed and all findings should be reported in detail.  

The examiner is asked to:

a. Determine all current manifestations associated with the Veteran's service-connected PTSD, to include whether there is:

i. Gross impairment in thought processes or communication;
 
ii. Persistent delusions or hallucinations; grossly inappropriate behavior; 

iii. Persistent danger of hurting self or others; 

iv. Intermittent inability to perform activities of daily living to include maintenance of minimal personal hygiene; disorientation to time or place;

v. Memory loss for names of close relatives, own occupation, or own name.

b. Specifically address the degree of social and occupational impairment caused by the Veteran's PTSD;

c. A current Global Assessment of Functioning (GAF) score should also be provided.

3. A complete rationale for all opinions expressed should be provided, to include if the examiner determines an opinion cannot be provided without resorting to speculation.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (holding that an examiner's report that he or she cannot provide an opinion without resorting to speculation is inadequate unless the examiner provides a rationale for that statement).

4. Thereafter, the AOJ should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the AOJ should review the examination reports to ensure that they are responsive to and in compliance with the directives of this remand and if not, the AOJ should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5. After completing any additional development deemed necessary, the AOJ should readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  If the issue remains denied, the Veteran and his representative must be provided a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


